Citation Nr: 9916473	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  96-10 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include paranoid-type schizophrenia.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1969 to December 
1969.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, denied service connection for an acquired 
psychiatric disorder to include schizophrenia.  In January 
1998, the Board remanded the veteran's claim to the RO for 
additional action which included clarifying whether the 
veteran desired a personal hearing and requesting clinical 
documentation from Carlos M. Hecker, M.D.  The RO wrote to 
the veteran at his address of record and requested that he 
(1) clarify whether he wished to have a personal hearing and 
(2) complete an enclosed release for Dr. Hecker's clinical 
documentation.  The RO's correspondence was returned as 
undeliverable.  The RO's repeated attempts to contact the 
veteran in writing were unsuccessful.  The veteran represents 
himself in the instant appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  An acquired psychiatric disorder was not shown during 
active service or for many years after service separation.  
The veteran's current paranoid-type schizophrenia did not 
originate during active service.  


CONCLUSION OF LAW

An acquired psychiatric disorder to include paranoid-type 
schizophrenia was not incurred or aggravated by wartime 
service and may not be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 1991 & Supp. 1998); 38 C.F.R.§§ 3.303(d), 3.307, 3.309 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
Department of Veterans Affairs (VA) has properly assisted him 
in the development of his claim.  A "well-grounded" claim is 
one which is plausible.  A review of the record indicates 
that the veteran's claim is plausible.  The Board observes 
that the veteran's substantive appeal was unclear as to 
whether he desired a personal hearing.  Written statements 
from Carlos M. Hecker, M.D., dated October 5, 1995 indicate 
that he had treated the veteran between either April 1970 or 
1975 and the 1980's.  In its January 1998 remand 
instructions, the Board directed the RO to request that the 
veteran clarify whether he wished a personal hearing and 
complete an appropriate release to obtain copies of Dr. 
Hecker's treatment records for incorporation into the record.  
The RO attempted to comply with the directives by repeatedly 
contacting the veteran in writing at his address of record.  
The RO's correspondence was returned as undeliverable.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VA's duty to assist the veteran in the 
proper development of his case is "not always a one-way 
street" and the veteran must be prepared to cooperate with 
the VA's efforts to obtain all relevant evidence.  Olson v. 
Principi, 3 Vet. App. 480, 483 (1992); see also Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1992).  Therefore, the Board 
finds that all relevant facts have been developed to the 
extent possible and a further remand would be pointless.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Where a veteran 
served continuously for ninety days or more during a period 
of war and a psychosis becomes manifest to a degree of ten 
percent within one year of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  

The veteran's service medical records make no reference to an 
acquired psychiatric disorder.  At a November 1969 physical 
examination conducted for an Army medical board, the veteran 
neither complained of nor exhibited an acquired psychiatric 
disability.  A November 1969 Army medical board report notes 
that the veteran was diagnosed with bronchial asthma and 
recommended for separation by reason of erroneous induction.  

A February 1994 hospital summary and associated clinical 
documentation from Florida Hospital reflects that the veteran 
was admitted due to delusional behavior.  He reported that he 
had received psychiatric care for an unknown disability since 
1970.  The veteran clarified that he had been in the 
military, but he "couldn't handle it."  He was noted to be 
a poor historian.  Upon discharge from the hospital, the 
veteran was diagnosed with chronic paranoid schizophrenia.  

An October 1994 psychiatric evaluation and associated 
clinical documentation from Jose M. Suarez, M.D., relates 
that the veteran presented a history of excruciating migraine 
headaches, memory deficits, auditory hallucinations, 
persecutory delusions, and suicidal ideations "since 1970 
after he was released from military service."  Dr. Suarez 
stated that the veteran had been diagnosed with chronic 
paranoid-type schizophrenia and migraine headaches in 1994.  

At a December 1994 VA examination for compensation purposes, 
the veteran reported that he had been hospitalized in 1970 
for his complaints of headaches and depression and again in 
1994 upon his complaints of headaches, hallucinations, and 
suicidal ideations.  He clarified that he began to experience 
hallucinations in the latter part of 1993.  The VA examiner 
noted that the "history was obtained entirely from the 
patient who was considered to be incomplete, possibly 
inaccurate, and unreliable."  The veteran was diagnosed with 
paranoid schizophrenia and "[ruleout] schizoaffective 
disorder."  

A December 1994 written statement from John S. Scott, M.D, 
conveys that the veteran reported that he had been given an 
honorable discharge from the Army in December 1969 due to 
asthma; went to work for Western Electric doing telephone 
repair; subsequently had a medical evaluation; was referred 
to a psychiatrist for treatment; and enrolled in a state 
treatment program.  
An October 5, 1995 written statement from Dr. Hecker 
indicates that the veteran "first came to my attention in 
1975 for the treatment of severe headaches and depression."  
The doctor commented that:

Neither medications nor psychotherapy 
enabled him to develop the coping 
resources to be able to cope with his 
episodes of headaches and major 
depressive episodes.  It appears from the 
record that these problems have been long 
standing and existed when he was in the 
military service.  No details on this are 
available from my notes.  

A second October 5, 1995 written statement from Dr. Hecker 
conveys that the veteran "first came to my attention [in] 
April 1970 seeking treatment for severe headaches and 
depression."  The doctor concluded that:

It appears from the records that he had 
these episodes well prior to the first 
visit with me and that they probably 
existed while he was in the military.  I 
have no specific notes on it.  At that 
time, the symptomatology was so intense 
that it allowed little room for an 
in-depth exploration.  

In a March 1996 written statement, the veteran's brother 
advanced that when the veteran returned home from the Army, 
his physical and mental health was not the same.  The veteran 
complained of chronic excruciating headaches and "an 
alter[ed] emotional state" and subsequently sought treatment 
from Dr. Hecker.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran 
asserts on appeal that his current acquired psychiatric 
disability became manifest during active service or shortly 
after service separation.  The veteran's service medical 
records make no reference to an acquired psychiatric 
disorder.  The first clinical documentation of the onset of 
the claimed disorder is the February 1994 hospital summary 
and associated clinical documentation from Florida Hospital.  
During that period of hospitalization, the veteran reported 
that he had initially received psychiatric treatment for an 
unknown disability in 1970 after being discharged from the 
military.  Treating psychiatric personnel commented that the 
veteran was a poor historian.  The report of the December 
1994 VA examination for compensation purposes conveys that 
the veteran reported that he had been initially hospitalized 
in 1970 for treatment of headaches and depression and 
initially experienced hallucinations in late 1993.  The 
veteran was again found to be an unreliable historian.  The 
two October 5, 1995 written statements from Dr. Hector relate 
that he initially treated the veteran for migraine headaches 
and depression in either April 1970 or 1975; the veteran's 
complaints existed during his period of active service; his 
treatment notes did not address the relationship between the 
veteran's military service and his headaches and depression; 
and the veteran's psychiatric symptomatology was so intense 
as to prevent an effective exploration of such an etiological 
relationship.  

The Board observes that the objective record reflects that 
the veteran's current paranoid-type schizophrenia became 
manifest in late 1993 or early 1994, some twenty-four years 
after service separation.  Dr. Hector asserted that the 
veteran exhibited depression during and shortly after active 
service.  The Board finds that his statements on appeal are 
inherently unreliable, incredible and either indicative of 
false, misleading statements or a lack of competence in the 
presentation of a medical report.  The documents were 
apparently written on the same day, they place the start of 
the veteran's psychiatric treatment as occurring either 
within four months of service separation or over five years 
after service separation; acknowledge that there is no 
clinical documentation contemporaneous to the veteran's 
initial treatment reflecting the relationship between his 
depression and active service; and clarify that the veteran's 
symptomatology prevented an "in-depth exploration" of the 
etiology of his psychiatric disability.  In reviewing a 
similar factual scenario, the Court directed that:

While it is true that the BVA is not free 
to ignore the opinion of a treating 
physician, the BVA is certainly free to 
discount the credibility of that 
physician's statement.  Willis v. 
Derwinski, 1 Vet. App. 66 (1991) (the 
conclusion of an examining psychiatrist 
is a medical conclusion, one which the 
BVA is not free to ignore or disregard); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (the BVA is not compelled to 
accept the opinion of a physician but, 
having reached a contrary conclusion, is 
required to state its reasons and point 
to a medical basis for that decision).  
Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  

Dr. Hector statements fail to rebut the clinical 
documentation of record which relates that the veteran's 
paranoid-type schizophrenia became manifest decades after his 
brief period of active service.  The doctor did not advance 
any findings as to the etiology of the veteran's 
paranoid-type schizophrenia.  Dr. Hector has reported that 
the veteran first became known in either 1970 or 1975.  It 
cannot be both.  Although the Court has established that 
certain types of evidence are to have a presumption of 
credibility, the Court has never established there is an 
unrebuttable presumption of reliability, truth or competence.  
The statements of Dr. Hector are internally inconsistent or 
false or remarkably unreliable.  The Board does not believe 
that this form of evidence deserves the general presumptions 
of reliability established by the Court.  Compounding the 
problem is the fact that the veteran's actions prevent 
further meaningful development.  The veteran has not 
presented the necessary releases in order to determine the 
accuracy or authenticity of the submitted evidence.  The duty 
to assist is not always a one-way street; nor is it a blind 
alley.  Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Based on the internal inconsistencies of the documents, the 
Board does not accept the documents as authentic.  The 
characterization of the document referencing 1970 as a 
corrected statement by the veteran's former representative is 
not accepted in this case.  The documents have different 
letterheads and what appears to be different signatures.  The 
characterization of a document as a corrected version should 
come from the author of the documents, not a representative.

The Board observes that the veteran's brother's asserts on 
appeal that the veteran exhibited an "altered emotional 
state" upon his discharge from active service which was the 
initial manifestation of his current psychiatric disability.  
The Court has held that a lay witness is generally not 
capable of offering evidence involving medical knowledge such 
as the causation of a particular condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In the absence of persuasive, acceptable evidence 
establishing that either a chronic acquired psychiatric 
disability originated during active service or a nexus exists 
between the veteran's current paranoid-type schizophrenia and 
active service, the Board concludes that the veteran's claim 
for service connection is not warranted.  

If the veteran eventually provides the necessary release 
forms, the Board reserves the right to obtain documents under 
oath and interview witnesses under oath. 


ORDER

Service connection for an acquired psychiatric disorder to 
include schizophrenia is 
denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

